Title: From John Adams to Richard Rush, 20 September 1816
From: Adams, John
To: Rush, Richard



Dear Sir
Quincy Septr. 20. 1816

I have recd. a Letter from Dr Maese, requesting of me, Letters of your Father for Publication. I have collected a few, ancienct and modern: But if you consider that I have recd Letters from him in Philadelphia, New York, Braintree, Quincy, France Holland and England; You must percieve the difficulty of Searching Old Trunks for a Chain of Correspondence for forty years
I have already found enough, to make me Shudder! There are naked Truths and I am Sure, nothing but the Truths which were never communicated to your Mother, Yourself, your Brothers or Sisters, but which are So directly and So truly contradictory to all our Histories and Traditions, that I dare not part with them without the most explicit Request of your Mother and yourself: Nor even with that, without a possitive Assurance that the originals Shall be returned to me. For Dr Rushes Letters are of inestimable Value to me.
A profound Calm, through the World! The Storm Finch Scarcely titters or giggles an approaching Gale. Yet Europe and Asia may be at War, within a Year! I hope We Shall not engage in Crusades.
John Adams